Order, Supreme Court, Bronx County (Anne Targum, J.), entered May 27, 1997, granting plaintiff’s motion to the extent of continuing the temporary injunction enjoining defendant’s access to a safe deposit box pending an inventory thereof, unanimously affirmed, without costs.
Plaintiffs allegations that defendant took personal property of his that he had placed in a safe deposit box and would not return it, coupled with defendant’s own statements in her affidavit to the effect that, without advising plaintiff, she closed the safe deposit box to which both parties had had access and put the contents of that box into another safe deposit box *407rented in her name only, raise factual issues concerning the rightful ownership of the contents of the subsequently rented safe deposit box and warrant the continuation of the temporary restraining order to maintain the status quo pending an inventory of the box’s contents (see, Sau Thi Ma v Xuan T. Lien, 198 AD2d 186, 187, lv dimissed 83 NY2d 847). Concur — Milonas, J. P., Tom, Andidas and Saxe, JJ.